J-A22041-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: RELINQUISHMENT OF J.D.,            :     IN THE SUPERIOR COURT OF
A MINOR                                   :          PENNSYLVANIA
                                          :
                                          :
APPEAL OF: F.D., FATHER                   :         No. 501 MDA 2016

               Appeal from the Order Entered March 18, 2016
            In the Court of Common Pleas of Lackawanna County
                    Orphans’ Court at No(s): A-87-2015


BEFORE: GANTMAN, P.J., PANELLA, J., and JENKINS, J.

MEMORANDUM BY GANTMAN, P.J.:                      FILED AUGUST 23, 2016

      Appellant, F.D. (“Father”), appeals from the order entered in the

Lackawanna County Court of Common Pleas, which involuntarily terminated

his parental rights to his minor child, J.D. (“Child”). Upon a thorough review

of the record, we affirm.

      The relevant facts and procedural history of this case are as follows.

Child was born in July 2014 to Father and T.C. (“Mother”).       After hospital

personnel observed erratic behavior from both parents, the Lackawanna

County Office of Family and Youth Services (“OYFS”) filed a petition for

emergency protective custody of Child.    The court granted the petition on

July 22, 2014, and OYFS placed Child in kinship foster care immediately

after her discharge from the hospital.          OYFS subsequently filed a

dependency petition, which the court granted on July 31, 2014.

      The court held numerous permanency review hearings between July
J-A22041-16


2014 and December 2015.            At the hearings, the court consistently

determined    that   Father   demonstrated   moderate   compliance   with   his

permanency plan. The court noted that Father attended weekly visits with

Child at OYFS’ Visitation Center and participated in some of the treatment

required by his permanency plan.      The court also consistently found that

Father made minimal to no progress toward alleviating the circumstance that

led to Child’s placement. The court indicated that Father did not progress

past line-of-sight supervised visits with Child and had trouble grasping how

to interact with Child.       Due to both parents’ failure to remedy the

circumstances that led to Child’s placement, OYFS filed a petition for

involuntary termination of Father’s and Mother’s rights on December 19,

2015.

        The court held termination hearings on January 19, 2016, and March

7, 2016.    At the hearings, OYFS presented the testimony of various OYFS

and Scranton Counseling Center caseworkers, who worked with Father and

Child to help achieve reunification. These witnesses all testified to Father’s

moderate compliance with his permanency plan and minimal progress

towards alleviating the circumstances that led to Child’s placement. Father

also testified and expressed his love for Child and desire to care for Child at

home. Following the conclusion of testimony at the March 7, 2016 hearing,

the court terminated Father’s and Mother’s parental rights.     On March 28,

2016, Father timely filed a notice of appeal and concise statement of errors


                                     -2-
J-A22041-16


complained of on appeal pursuant to Pa.R.A.P. 1925(b).

      Father raises the following issues for our review:

         WHETHER THE TRIAL COURT ERRED AS A MATTER OF LAW
         AND/OR MANIFESTLY ABUSED ITS DISCRETION IN
         DETERMINING [OYFS] PRESENTED SUFFICIENT EVIDENCE
         TO SATISFY THE GROUNDS FOR TERMINATION OF
         FATHER’S PARENTAL RIGHTS UNDER SECTION 2511(A) OF
         THE ADOPTION ACT?

         EVEN IF THIS COURT DETERMINES [OYFS] PRESENTED
         SUFFICIENT EVIDENCE TO SATISFY THE GROUNDS FOR
         TERMINATION OF FATHER’S PARENTAL RIGHTS UNDER
         SECTION 2511(A) OF THE ADOPTION ACT, WHETHER THE
         TRIAL COURT NEVERTHELESS ERRED AS A MATTER OF
         LAW AND/OR MANIFESTLY ABUSED ITS DISCRETION IN
         DETERMINING TERMINATION OF FATHER’S PARENTAL
         RIGHTS IS IN THE BEST INTERESTS OF…CHILD OR THAT
         THE CONDITIONS THAT LED TO REMOVAL HAVE NOT
         BEEN REMEDIED[?]

(Father’s Brief at 5).

      The standard and scope of review applicable in a termination of

parental rights case is as follows:

         When reviewing an appeal from a decree terminating
         parental rights, we are limited to determining whether the
         decision of the trial court is supported by competent
         evidence. Absent an abuse of discretion, an error of law,
         or insufficient evidentiary support for the trial court’s
         decision, the decree must stand. Where a trial court has
         granted a petition to involuntarily terminate parental
         rights, this Court must accord the hearing judge’s decision
         the same deference that it would give to a jury verdict.
         We must employ a broad, comprehensive review of the
         record in order to determine whether the trial court’s
         decision is supported by competent evidence.

         Furthermore, we note that the trial court, as the finder of
         fact, is the sole determiner of the credibility of witnesses
         and all conflicts in testimony are to be resolved by [the]

                                      -3-
J-A22041-16


         finder of fact. The burden of proof is on the party seeking
         termination to establish by clear and convincing evidence
         the existence of grounds for doing so.

         The standard of clear and convincing evidence means
         testimony that is so clear, direct, weighty, and convincing
         as to enable the trier of fact to come to a clear conviction,
         without hesitation, of the truth of the precise facts in issue.
         We may uphold a termination decision if any proper basis
         exists for the result reached. If the court’s findings are
         supported by competent evidence, we must affirm the
         court’s decision, even if the record could support an
         opposite result.

In re Adoption of K.J., 936 A.2d 1128, 1131-32 (Pa.Super. 2007), appeal

denied, 597 Pa. 718, 951 A.2d 1165 (2008) (internal citations omitted).

See also In re Adoption of C.L.G., 956 A.2d 999, 1003-04 (Pa.Super.

2008) (en banc).

      Section 2511 provides grounds for involuntary termination of parental

rights in relevant part as follows:

         § 2511. Grounds for involuntary termination

         (a) General Rule.―The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                      *    *    *

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                      *    *    *


                                          -4-
J-A22041-16


        (b) Other considerations.―The court in terminating
        the rights of a parent shall give primary consideration to
        the developmental, physical and emotional needs and
        welfare of the child. The rights of a parent shall not be
        terminated solely on the basis of environmental factors
        such as inadequate housing, furnishings, income, clothing
        and medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), and (b).

     “Parental rights may be involuntarily terminated where any one

subsection of Section 2511(a) is satisfied, along with consideration of the

subsection 2511(b) provisions.”       In re Z.P., 994 A.2d 1108, 1117

(Pa.Super. 2010).

        Initially, the focus is on the conduct of the parent. The
        party seeking termination must prove by clear and
        convincing evidence that the parent’s conduct satisfies the
        statutory grounds for termination delineated in Section
        2511(a). Only if the court determines that the parent’s
        conduct warrants termination of his…parental rights does
        the court engage in the second part of the analysis
        pursuant to Section 2511(b): determination of the needs
        and welfare of the child under the standard of best
        interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

     The   grounds   for   termination   of   parental   rights   under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties.          In re


                                      -5-
J-A22041-16


A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002). “Parents are required to make

diligent efforts towards the reasonably prompt assumption of full parental

responsibilities.”   Id. at 340.    The fundamental test in termination of

parental rights under Section 2511(a)(2) was long ago stated in the case of

In re Geiger, 459 Pa. 636, 331 A.2d 172 (1975), where the Pennsylvania

Supreme Court announced that under what is now Section 2511(a)(2), “the

petitioner for involuntary termination must prove (1) repeated and continued

incapacity, abuse, neglect or refusal; (2) that such incapacity, abuse,

neglect or refusal caused the child to be without essential parental care,

control or subsistence; and (3) that the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied.” In Interest of Lilley,

719 A.2d 327, 330 (Pa.Super. 1998).

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.    In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond,

paying close attention to the effect on the child of permanently severing the

bond.” Id. at 520. Significantly:

         In this context, the court must take into account whether a
         bond exists between child and parent, and whether
         termination would destroy an existing, necessary and
         beneficial relationship.

         When conducting a bonding analysis, the court is not

                                     -6-
J-A22041-16


        required to use expert testimony. Social workers and
        caseworkers can offer evaluations as well. Additionally,
        Section 2511(b) does not require a formal bonding
        evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and…have his… rights terminated.” In re B.L.L., 787 A.2d

1007, 1013 (Pa.Super. 2001). This Court has said:

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child. Thus, this court has held that the parental obligation
        is a positive duty which requires affirmative performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association
        with the child.

        Because a child needs more than a benefactor, parental
        duty requires that a parent exert himself to take and
        maintain a place of importance in the child’s life.

        Parental duty requires that the parent act affirmatively
        with good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of his…ability, even in difficult circumstances.
        A parent must utilize all available resources to preserve
        the parental relationship, and must exercise reasonable
        firmness in resisting obstacles placed in the path of
        maintaining the parent-child relationship. Parental rights

                                    -7-
J-A22041-16


           are not preserved by waiting for a more suitable or
           convenient time to perform one’s parental responsibilities
           while others provide the child with [the child’s] physical
           and emotional needs.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations and quotation marks omitted).

“[A] parent’s basic constitutional right to the custody and rearing of

his…child is converted, upon the failure to fulfill his…parental duties, to the

child’s right to have proper parenting and fulfillment of…her potential in a

permanent, healthy, safe environment.” Id. at 856.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Margaret

Bisignani Moyle, we conclude Father’s issues merit no relief. The trial court

opinion comprehensively discusses and properly disposes of the questions

presented. (See Trial Court Opinion, filed April 26, 2016, at 8-10) (finding:

(issues 1-2) OYFS placed Child in kinship foster care immediately after her

birth, and Child has remained in foster care ever since; Father’s has had

only supervised visits with Child at OYFS’ Visitation Center; Father is

extremely slow to learn needs of Child and caseworker often has to prompt

Father to interact with Child during visits; Father has failed to meet several

of his permanency plan goals, which are necessary for Father to achieve

reunification with Child; specifically, Father has failed to follow through on

his mental health and anger management counseling; Father requires life

services    through   Scranton   Counseling   Center   due   to   his   diagnosed

                                      -8-
J-A22041-16


intellectual disability and bipolar disorder; Scranton Counseling Center helps

Father with most basic tasks of daily life including money management and

shopping; at termination hearing, Father expressed his belief that he does

not need his prescribed bipolar disorder medication and informed court that

he had stopped taking it; due to Father’s intellectual disability and bipolar

disorder, Father is unable to care for himself and Child without assistance

regarding basic life tasks; these facts support termination of Father’s

parental rights pursuant to Section 2511(a)(2); with respect to Section

2511(b), kinship foster care has provided Child permanency, and Child’s

foster home is only home Child has ever known; kinship foster home meets

all of Child’s emotional, physical, and developmental needs; Child has

noticeable bond with foster parents; since Child’s placement, Father’s only

contact with Child has been through line-of-sight supervised visits; there is

no evidence of existing bond between Father and Child; thus, termination of

Father’s parental rights is in Child’s best interest). Accordingly, we affirm on

the basis of the trial court’s opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/23/2016


                                          -9-
                                                                            Circulated 08/11/2016 11:29 AM




 IN THE INTEREST OF:                                  IN THE COURT OF COMMON
 PLEAS                                                OFLACKAWANNACOUN~Y

                                                                                   C)
 RE. J. D.                                            JUVENILE DIVISION            -1
                                                                                   C)
                                                                                                --· ..
                                                                                                ;-·..., ')
                   Minor                                                           ...... .,;
                                                                                         ..,    c-
                                                          120-DP-2014              :c---        -r-n
                                                                                                                       .. ..
                                                          87-A-2015                -
                                                                                   Ul
                                                                                                        J
                                                                                                     i...


                                                                                   n            l.;'/
                                                                                   c,                           . ,)
                                                                                                                        ··:1
                                                                                   c;           l. ·.}
                                        MEMORANDUM                                 ~·-
                                                                                   -;           •.          :




Bisignani Moyle, J.

INTRODUCTION AND PROCEDURAL BACKGROUND

          The instant matter was before this Court on January 19, 2016 and March

· 7, 2016 for a Termination of Parental Rights hearing. The Office of Youth and

 Family Services filed a termination petition on December 9, 2015. A decision

 was rendered from the bench by this Court at the conclusion of the hearing on

 March 7, 2016, terminating the rights of both parents to the minor child.

 T. C ·       ("Mother") did not file an appeal in this matter.   'f. t>.    ("Father")

 filed a Notice of Appeal and Statement of Matters Complained of on Appeal on

 March 28, 2016. This Court will address each issue raised on appeal.

 FACTUAL BACKGROUND

            Father and Mother have ope biological child, J.D., whose date of birth is

 .Jv.\'-/    1- o \4, The child was first placed by the agency directly from the

 hospital; due to a report received by the agency from hospital staff member

 indicating they felt Mother and Father were unable to care for the child. (N.T.

 1/19/16 at pg. 20). Mother and Father had wrapped the child in a curtain they

 took off a hospital window. Id. Hospital personnel also reported Mother and

                                                  1
Father soiled themselves in the hospital room. Id. There was also a report that

Mother and Father were smoking inside of the hospital. Id. at 55. J.D. was

placed in kinship care of    C. lv\. uo4     1).   M.    > cousins of Mother, upon

discharge from the hospital. Id. at 12.

     At the time of the TPR hearing caseworker Valarie Perry was called to

testify. (N.T. 1/19/16 at pg. 9). Ms. Perry said she was the caseworker assigned

to the child from:ra11ua.r'! 'l.O\S until October 6, 2015. Id. at 10. At the time the

child was placed, the agency set up a permanency plan for Father which

included several goals. Under the plan Father was required to attend parenting

classes, obtain a mental health evaluation and comply with any and all treatment

recommendations, attend anger management classes, and obtain a drug and

alcohol evaluation. Id. at 21.

      Caseworker Perry testified that Father did attend some parenting classes,

but he never completed the program. Id. at 22. Father also went to Scranton

Counseling Center at times sporadically. Id. He also completed a drug and

alcohol assessment. Id. at 23. Caseworker Perry set up several appointments for

Father with Carol Hempt for dual diagnostic counseling for mental health and

anger management. Id. at 24. Father did not follow through with this treatment.

Id. He missed several appointments. Id. Father would schedule appointments

 and then not show up. Id.

      Father had weekly visits with the child at the Office of Youth and Family

 Services visitation center. Id. at 23. Father's visits never progressed beyond

 supervised visits. Id. Therefore, all contact Father has ever had with the child



                                               2
has been in a supervised capacity. Id. In January of 2015, Mother's visits with

J.D. were suspended due to safety concerns, but Father's visits continued. Id. at

44. Ms. Perry testified that during the visits Father would need to be redirected.

Id. at 51. The supervisor would get down on the floor and show Father how to

interact with the child. Id. After a while, Father would begin to initiate

interaction with J.D. but by that time she had developed further and her needs

had changed. Id. Father did not adapt fast enough and was always behind in

appreciating what requirements existed at each stage in a child's life. Id. Ms.

Perry rated Father's compliance and progress as "none to minimal." Id. at 50.

      Next, the agency called Lisa Kanavy to testify. Id. at 58. Ms. Kanavy was

the visit supervisor for seven months. Id. at 60. She testified that Father

generally attended all of his scheduled visits with the child. Id. Ms. Kanavy

stated Father needed to be redirected during the visits. Id. She said Father would

sit on the couch and look as ifhe did not know what to do. Id. at 87. Father had

some progress over the many months, but progress was slow and minimal. Id. at

92; In Ms. Kanavy's opinion, there is no bond between the child and Father. Id.

She stated that the child does not recognize Father as a paternal figure. Id. at 80.

She testified the child displays excitement when she sees and is picked up by

her foster father. Id. at 65. Ms. Kanavy testified she is basing her opinion on her

experience with other children who are similarly situated but demonstrate

different behavior than J.D. Id. at 81.

      Ms. Kanavy also explained how Father showed little or no ability to plan

ahead for his visits with J.D. Id. at 66. Father was supposed to bring lunch to the



                                             3
visit for himself and the child, so that they would be able to have a meal

together. Id. Father would consistently forget to bring a snack or drink for J.D.

Id. Also, on one visit Father wanted to give J.D. an energy drink. Id. Ms.

Kanavy stated Father was accompanied on most visits. Id. at 68. About twice a

month Father would bring his EIHAB volunteer to the visit. Id. He would also

often bring his mother, the paternal grandmother, to the visits with J.D. Id at 84.

      The TPR hearing continued on March 7, 2016, with of Dr. Muhammed

Rahman called to testify. (N.T. 3/7/16 at pg. 7). Dr. Rahman testified that he is a

licensed psychiatrist and the medical director of the Scranton Counseling

Center. Id. at 8. He testified that he has diagnosed Father with a two-tiered

diagnosis: Bipolar Disorder and a mild Intellectual Disability. Id. at 21. Dr.

Rahman testified that Father is bi-polar based on his violent mood swings. Id. at

33. For his bi-polar disorder Father has been prescribed Depakote. Id. at 21.

Father was an outpatient of the Scranton Counseling Center for eight (8) month

ending in December of 2015. Id. While at an outpatient status, Father was

receiving no services. Id. Father only went to the Scranton Counseling Center to

pick up his medication. Id. During these eight (8) months, Dr. Rahman testified

that Father's compliance with picking up and taking his prescribed medication

was poor. Id. at 22.

      In December of 2015, Dr. Rahman transferred Father to a partial program

for more intensive management. Id. This partial program was supposed to help

Father with intellectual disability. Id. At the time of the TPR hearing, Father had

been in this program for three (3) months. Id. at 22. Dr. Rahman also testified



                                             4
that Father is a major support to Moth~r in her life. Id. at 34. He also stated that

it was often Father who would make sure that both he and Mother took their

medication. Id. at 19.

      Next, Ellen Sechler, the Scranton Counseling Center Intellectual Disability

Department Supervisor, testified to the services SCC provides to Father. Id. at

41. She testified that Father receives companion services, support coordination

 services, a bus pass, and a YMCA membership. Id. at 53. Ms. Sechler testified

when Father goes to the YMCA he needs help using the facilities from

 companion services. Id. at 54. She also testified that Father needs help shopping

 for groceries and clothes. Id. Ms. Sechler stated, in her opinion, that it would be

 hard for him to take care of someone else without the services provided by her

 department. Id. at 56. She also testified that Father needs help managing money.

 Id. at 59. His money is managed by the Advocacy Alliance. Id.

      Megan Saul, OYFS caseworker, testified about the living conditions of

 both Mother and Father. Id. at 67. She stated that Mother and Father had a new

 apartment as of January, 2016, which was an improvement over their last

 apartment. Id. at 69. She testified the last apartment had two (2) other people

 living in it with only one bedroom in the apartment. Id. at 68. The agency had

· some coricems with their roommates. Id. at 70. They would smoke and make a

 mess. Id. OYFS also had concerns the roommates would agitate Mother, yet

 Father and Mother continue to let them remain in the apartment. Id. OYFS

 feared that these relationships are not conducive to the type of lifestyle Mother

 and Father are trying to achieve. Id.



                                             5
     Father also testified at the TPR hearing, Id. at 85. He stated that he loves

his daughter and is eager to take her home. Id. Father testified the new .

apartment he and Mother had moved into had a second bedroom which he was

setting up as a nursery for his daughter. Id. However, when asked on cross

examination about his ability to care for his daughter, he stated that he did not

know who his daughter's doctor was, or if she even had one, and that he had

never been to a doctor's appointment. Id. at 89. Father further testified that he

had not taken his medication in two (2) weeks and felt that he no longer needed

it. Id. 92-93.

DISCUSSION

      The statutory grounds for termination of parental rights are set forth in 23 Pa.C.S.

2511, which provides in pertinent part as follows:

       "(a) General Rule - The rights of a parent in regard to a child may be
       terminated after a petition [is] filed on any of the following grounds:

       ( 1) The parent by conduct continuing for a period of at least six months
       immediately preceding the filing of the petition either has evidenced a
       settled purpose of relinquishing parental claim to a child or has refused or
       failed to perform parental duties.

       (2) The repeated and continued incapacity, abuse, neglect, or refusal of
       the parent has caused the child to be without essential parental care,
       control or subsistence necessary for his physical or mental well-being and
       the conditions· and causes of the incapacity, abuse, neglect or refusal
       cannot or will not be remedied by the parent.

       (5) The child has been removed from the care of the parent by the court
       or under a voluntary agreement with an agency for a period of at least six
       months, the conditions which led to the removal or placement of the child
       continue to exist, the parent cannot or will not remedy those conditions
       within a reasonable period of time, the services or assistance reasonably
       available to the parent are not likely to remedy the conditions which led
       to the removal or placement of the child within a reasonable period of



                                            6
       time and termination of the parental rights would best serve the needs and
       welfare of the child.           ·

       (8) The child has been removed from the care of the parent by the court
       or under a voluntary agreement with an agency, twelve months or more
       have elapsed from the date of removal or placement, the conditions which
       led to the removal or placement of the child continue to exist and
       termination of parental rights would best serve the needs and welfare of
       the child.

       (b) Other considerations -- The court, in terminating the rights of a parent,
       shall give primary consideration to the developmental, physical, and
       emotional needs and welfare of the child. The rights of a parent shall not
       be terminated solely on the basis of environmental factors such as
       inadequate housing, furnishings, income, clothing and medical care if
       found to be beyond the control of the parent. With respect to any petition
       filed ... the court shall not consider any effort by the parent to remedy the
       conditions described therein which are first initiated subsequent to the
       giving notice of the filing of the petition."



      In determining whether to terminate the rights of a parent, both the statute and

ennsylvania case law require a two-pronged analysis. 23 Pa.C.S. § 2511; In Re

 do tion of J.M. 991 A.2d 321, 323 (Pa.Super. 2010). First, the Court must find, by

lear and convincing evidence, that the parent's conduct warrants the termination of

arental rights. 23 Pa.C.S. § 251 l(a); In Re L.M., 923 A.2d 505, 511 (Pa.Super. 2007).

 nee this burden has been met, the Court must then engage in a "best interests" analysis

o determine whether terminating the parent's rights would properly serve the welfare and

eeds of the child. 23 Pa.C.S. § 251 l(b); In Re L.M., 923 A.2d at 511.

     In the case at hand, with respect to the first prong, the Agency has alleged Mother's

arental rights should be terminated pursuant to 23 Pa.C.S. § 251 l(a),(1),(2),(5), and (8).

 he Agency has alleged Father's parental rights should be terminated pursuant to 23




rounds for termination exist for both parents pursuant to 23 Pa.C.S. § 251 l(b).

                                             7
APPLICATION

   F.   o.       (FATHER)

        This Court finds the Agency has satisfied its burden of proof by

establishing, by clear and convincing evidence; Father's parental rights should

be terminated pursuant to each subsection of 23 Pa.C.S. § 251 l(a) alleged. The

facts in this case clearly support the Agency's petition. The minor child was

placed in foster care by the Office of Youth and Family Services directly from

the hospital following her birth.                    She has remained in kinship

foster care ever since. Therefore, as of this date J.D. has been in care for over

twenty (20) months.

        Further, Father has only ever had contact with J.D. in a supervised

capacity at the OYFS visitation center. Father is extremely slow to learn the

needs of J.D. and often had to be prompted to interact with her during the visits.

By the time Father would grasp the needs of the child, she had already

progressed developmentally. Additionally, Father has failed to meet several of

the goals of the permanency plan, which he was supposed to be following in

order to achieve reunification with J.D. Father consistently failed to follow

through on his mental health and anger counseling. At the time of the TPR

hearing Father stated that he was no longer taking his prescribed medication

because he felt he did not need it. This testimony establishes a clear and

continued incapacity and/or refusal on the part of Father to cause J .D. to be

"without proper parental care, control, or subsistence necessary for her

emotional and physical well-being." 23 Pa.C.S.A. §251 la(2).



                                              8
      Throughout the testimony it was also established Father has been

diagnosed with an intellectual disability, as well as bipolar disorder, for which

he requires life services provided through Scranton Counseling Center. These

services help Father with the most basic tasks of daily life such as managing

money and shopping. Through testimony presented it is clear it would be

impossible for Father to take care of himself and a minor child due to his

diagnosed mental health conditions. Based on this analysis and the above-

mentioned facts it is clear the agency has satisfied its burden of proof with

respect to 2511 ( a)(2). l

      In regard to 23 Pa.C.S. §251 l(b), this Court is required to make a "best

interest analysis," giving primary consideration to the developmental, physical,

and emotional needs and welfare of the child. As already stated above, the

testimony established J.D. has resided in her current foster home since she was

discharged from the hospital. This placement has afforded the child the

permanency and is the only home she has ever known. In the foster home all of

her emotional, physical, and developmental needs are being met. J.D. has a

noticeable bond with her foster parents. Since her placement, the child has never

been in her father's care and has only had contact through supervised visits with

him. It is clear the delays and lack of permanency are clearly harmful to the

child's emotional well-being. Termination of her father's parental rights will

allow her to achieve permanency and end the uncertainty that has consumed her

entire life. Furthermore, there is no evidence that a bond exists between Father


       I
        Haing found that the agency satisfied its burden of proof by clear and convincing
       evidence for 25 l l(a)(2), this Court will not address the other subsections alleged.

                                                     9
and J.D. Therefore, it is in the be~t interest of the child for the parental rights of

Father be terminated.

CONCLUSION

      Based on the above mentioned reasons, it shall be the order of this Court

that the parental rights of Father, '   F· D ·        r, be terminated with respect to the

minor child J.D.

                                        By the Court,




                                                                t Bisignani Moyle




                                                 10